Citation Nr: 1138017	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  10-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as the result of exposure to asbestos.

2.  Entitlement to service connection for incontinence.

3.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in June 2006 and April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.

The Board finds that it is necessary to clarify the issues on appeal.

During the April 2011 hearing, the Veteran's representative characterized the issues on appeal to include service connection for COPD as secondary to tuberculosis.  However a December 2006 Board decision declined to reopen the claim for service connection for pulmonary tuberculosis.  There has been no rating decision since that time which has been timely appealed concerning the issue of service connection for tuberculosis.  A request for reconsideration of the December 2006 Board decision was denied by the Board in April 2007, and the Veteran has not appealed it to the United States Court of Appeals for Veterans Claims.  Therefore, the denial to reopen the claim for service connection for tuberculosis is final. 

The issue of service connection for COPD was denied in a June 2006 rating decision.  In testimony before the Board in December 2006, the Veteran addressed the issue of service connection for COPD and testified that he inhaled hazardous substances during active service.  He stated he experienced symptoms of shortness of breath and chest pain inservice which he did not recognize as a lung problem which he argues continues to be manifest today.  In the December 2006 decision, the Board referred this matter to the RO for adjudication, as it had not then been perfected on appeal.  In April 2007, the RO issued a rating decision confirming and continuing the previous denial for service connection for COPD.  In a June 2009 memorandum, the RO accepted that the Veteran had filed a notice of disagreement timely to the April 2007 rating decision, with a date of submission in May 2007.

In February 2007, the Veteran also submitted a VA Form 9, substantive appeal, directly to the Board.  It was received in March 2007 and forwarded to the RO.  The VA Form 9 referenced four items discussed in an accompanying letter.  Item #4 discussed the issue of service connection for tuberculosis, but the letter further indicated that the document was intended as a motion to reopen all of the Veteran's claims.  In a handwritten note on the front of the VA Form 9, the RO indicated that the document was untimely as to the issue of service connection for tuberculosis which was not part of the rating decision, but that COPD was and clarification was necessary.  The Board is unable to find a reply from the Veteran indicating he did not wish to appeal the COPD claim.

Given that the February 2007 VA Form 9 was filed within the year following the June 2006 rating decision denying service connection for COPD, that the Veteran articulated in the December 2006 Board hearing that he believed he experienced the onset of some type of lung condition during active, and the RO's acknowledgement of a notice of disagreement as to the issue of service connection for COPD in May 2007-all within a year of the June 2006 rating decision that initially denied service connection for COPD, the Board finds that the Veteran filed a timely notice of disagreement to the June 2006 rating decision denying service connection for COPD.

Hence the issue under is characterized as one of service connection for COPD rather than new and material evidence to reopen a previously denied claim. 

The Veteran has testified and stated that the earlier rating decisions which denied service connection for pulmonary tuberculosis failed to take notice of an August 1953 statement provided by his physician attesting he had treated the Veteran in 1946 for a bronchial condition.  To the extent this argument constitutes a claim for clear and unmistakable error in the October 1953 and other previous rating decisions denying service connection for tuberculosis, this claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action as an issue raised by the record, but not yet adjudicated by the AOJ and therefore outside the jurisdiction of the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD and incontinence addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to an increased evaluation for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased evaluation for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2007, the RO denied entitlement to an evaluation for PTSD greater than 50 percent.  The Veteran disagreed with this decision, among others.  The RO issued a statement of the case in December 2009, and the Veteran timely perfected his appeal with the submission of a substantive appeal in January 2010.

In a hearing before the Board in April 2011, the Veteran expressly withdrew this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011).  

The Veteran's representative indicated at the April 2011 hearing, prior to the promulgation of a decision by the Board, that the Veteran no longer wished to pursue his appeal as to the issue of an increased evaluation for his service-connected PTSD.  

The Board notes that in September 2011, the Veteran's wife submitted handwritten notations/corrections to the April 2011 hearing transcript.  After review of the transcript, the undersigned determined that the transcript was an accurate reflection of the hearing that was recorded and her changes were not accepted as they were not errors within the meaning of 38 C.F.R. § 20.716 (2011).  

On a copy of the hearing transcript on page 2 and next to the section in which the undersigned stated that prior to the hearing the Veteran's representative had indicated that the issue of an increased rating for PTSD was being withdrawn and the undersigned asked the Veteran's representative if that was correct, to which the representative answered in the affirmative, the Veteran's wife's wrote "His decision not ours."  The Board notes that the Veteran is and was represented by a Service Organization who was present at the hearing and who by regulation may withdrawal a substantive appeal filed by the Veteran.  See 38 C.F.R. § 20.204(c) (2011).  The hearing transcript reflects that the representative had the Veteran's consent as the Veteran was present at the hearing and did not object at the time the issue was being withdrawn at the hearing.  Additionally, the undersigned was present and observed that both the Veteran and his representative indicated that the Veteran desired to withdraw the issue.  Notably, while the Veteran's wife is not an authorized representative for the Veteran and may not make requests on his behalf, she was also present at the hearing and made no objections when the issue of PTSD was being withdrawn.  Accordingly, the Board finds that the Veteran has withdrawn his appeal as to this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board notes that should the Veteran wish to seek additional action with regard to the claim for an increased rating for PTSD, he may follow up with the RO.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue at this time, and it is dismissed. 


ORDER

The claim for entitlement to an evaluation greater than 50 percent for PTSD is dismissed.


REMAND

The Veteran also seeks entitlement to service connection for COPD and incontinence.  

Concerning the claim for service connection for COPD, the Board notes that the Veteran argues that his lung disability is the result of exposure to toxic substances during active service, including asbestos and ammunition.  He testified before the undersigned that he was exposed to smoke and hazardous chemicals while on board ship during his active service.  

Review of the claims file reveals competent medical and lay evidence that the Veteran exhibited lung problems from 1946 to the present.  In addition, these records reflect that the Veteran may be presumed to have been exposed to hazardous inhalants, to include asbestos.  An August 1953 statement proffered by Dr. J.A. G., M.D. and Surgeon, reflects that the physician examined and diagnosed the Veteran with a bronchial ailment as early as July 1947.  The physician noted that he observed the Veteran to have a general weakness and pallor color of the skin in 1946 which led him to recommend the Veteran see him.  The physician stated he was the Veteran's sister's family doctor and that he knew the Veteran very well before he went into service.  VA treatment records document treatment for a lung disability, namely tuberculosis, from 1952 forward with a more recent diagnosis of COPD in 2005 and by VA examination in June 2006.  In an October 2004 statement, a lay witness provides a sworn statement that the Veteran told him in 1949 that he had sought medical treatment for symptoms of difficulty breathing and congestion.  The witness, a service member who served with the Veteran on board the USS New Mexico (BB-40), further attested to events that both Sailors experienced onboard the ship in combat actions.  Among these was a suicide plane striking the ship's bridge, killing the Commanding Officer and killing or injuring numerous others.  

In a March 2005 statement, the Veteran sent photographs of what appear to be nuclear detonation clouds.  In this statement and in an April 2006 letter, he alleged in general he was exposed to carcinogens and, in particular, to radiation.

The Veteran is a combat Veteran, and the record shows he was granted service connection for PTSD in a May 2005 rating decision based on his combat experiences.  In a September 2005 deferred rating decision, the RO conceded the Veteran's exposure to asbestosis.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Falk v. West, 12 Vet. App. 402 (1999).

Concerning the claim for service connection for incontinence, the Board notes that the Veteran argues that his incontinence is the result of medications prescribed for his service-connected PTSD.  His spouse testified that she observed her husband to experience bladder leakage and frequency of urgency that had increased in the five to six years since medications had been prescribed for his PTSD.  Furthermore, these records show the Veteran is prescribed medication for his service-connected PTSD.

In June 2006, VA examination for respiratory disorders was accorded the Veteran.  The examiner opined that current clinical findings were less likely the result of exposure to asbestos.  The examiner's rationale was that although the Veteran's exposure to asbestos is presumed, there was no clinical or radiological evidence of asbestosis.  Moreover, the examiner observed, the Veteran's COPD was secondary to his pulmonary tuberculosis and lobectomy, and smoking.  The examiner then noted there was no evidence of exposure to hazardous materials at work.  However, there was no discussion of the Veteran's exposure to hazardous materials under combat conditions on board the USS New Mexico.  The examiner also did not address the medical and lay witness statements establishing continuity of respiratory symptomatology from 1946 to 1952.  Finally, the examiner did not consider whether the Veteran's exposure to hazardous materials, including asbestos, may have contributed to or in any other way aggravated his currently diagnosed COPD.  The June 2006 VA examination therefore does not provide an adequate basis upon which to decide this claim.  

VA examination has not been accorded the Veteran to determine the nature, extent, and etiology of any urinary problems, to include incontinence.

Accordingly, VA examination should be provided to determine the nature, extent, and etiology of the diagnosed COPD and observed urinary problems, to include incontinence.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).
 


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

1.  The RO/AMC must clarify if the Veteran is claiming exposure to ionizing radiation.  If so, provide all appropriate VCAA notice and conduct all necessary development indicates for claims involving exposure to ionizing radiation.  

2.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed respiratory disorder to include COPD and incontinence.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from January 2009 to the present.  All efforts to obtain additional evidence must be documented in the claims folder.   

If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect to the claims.  38 U.S.C. 
§ 5103A(b)(2) (West 2002).

3.  The RO/AMC should schedule the Veteran for a VA examination with a pulmonary specialist to determine the nature, extent and etiology of any respiratory pathology.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all respiratory pathology must be diagnosed.

For the purposes of this examination, the examiner is directed to accept as true the Veteran's exposure to asbestos, ammunition, and other hazardous substances while on board the USS New Mexico during his active service.  

(If the Veteran is claiming exposure to ionizing radiation, such claim must be handled in accordance with governing regulations.)

The examiner is asked to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory pathology

a.	had its onset during active service or presumptive period following active service or, in the alternative

b.	is in any way the result of any incident of active service or aggravation by any incident of active service, to include exposure to any hazardous substance including but not limited to asbestos and ammunition?

The examiner is reminded that all theories of service-connection must be addressed.  See Combee v. Brown, 34. F. 3d 1039, 1043 (Fed. Cir. 1994). 

A complete rational must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The RO/AMC should schedule the Veteran for a VA examination with a urological specialist to determine the nature, extent and etiology of any urinary pathology.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all respiratory and urinary pathology will be diagnosed.

For the purposes of this examination, the examiner is directed to accept as true the Veteran's exposure to asbestos, ammunition, and other hazardous substances while on board the USS New Mexico during his active service.  

(If the Veteran is claiming exposure to ionizing radiation, such claim must be handled in accordance with governing regulations.)

The examiner is asked to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed urinary pathology

a.	is in any way the result of medications prescribed for treatment of service-connected PTSD or, in the alterative

b.	had its onset during active service or is in any way the result of any incident of active service, or

c.	is in any way caused by, or aggravated by the Veteran's service-connected PTSD.  If the service-connected PTSD aggravates (i.e., permanently worsens) the incontinence, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a)  (2011); Allen v. Brown , 7 Vet. App. 439   (1995). 

The examiner is reminded that all theories of service-connection must be addressed.  See Combee v. Brown, 34. F. 3d 1039, 1043 (Fed. Cir. 1994). 

A complete rational must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


